Citation Nr: 1419192	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  09-08 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a back disability, to include degenerative disc disease with facet arthropathy, spondylolisthesis, spondylosis, and disc protrusion.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1961 to January 1966.

This case is before the Board of Veterans' Appeals on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the above claims of service connection.

In October 2012, the Veteran testified by videoconference at a Board hearing before the undersigned.  A copy of the transcript is of record.  

In a March 2013 decision, the Board remanded the issues of entitlement to service connection for bilateral hearing loss, tinnitus, and a back disability for further development.  Subsequently, in a September 2013 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for tinnitus.  That decision constitutes a full grant of benefits on this issue.  Therefore, the claim of service connection for tinnitus is no longer on appeal.  

This appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims of service connection so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 
A. Hearing Loss

Pursuant to the March 2013 Remand, the Veteran was afforded another VA audiological examination in July 2013.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner concluded that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  The examiner's rationale stated that review of the Veteran's claims file revealed normal hearing at enlistment and discharge.  The Board finds that this examination report is inadequate for rating purposes.

The absence of in-service evidence of hearing disability, i.e., one meeting the requirements of 38 C.F.R. § 3.385 (2013), is not fatal to a claim of service connection for hearing loss.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  See 38 U.S.C.A. § 1110; C.F.R. §§ 3.303; 3.304; Hensley, 5 Vet. App. at 159-60.  Therefore, the VA audiological examination should be returned for an addendum opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the addendum opinion, the VA examiner must address whether any hearing loss is otherwise related to in-service noise exposure notwithstanding the fact that hearing loss was not shown in service.

B. Back Disability 

Pursuant to the March 2013 Remand, an additional VA orthopedic medical opinion was obtained in August 2013 to address the Veteran's back disability.  The examiner concluded that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that the Veteran had a one-time complaint related to his back while in service in March 1962.  He was complaining of upper thoracic back pain, not low back pain.  Additionally, there was no history of any injury, and he was never seen again in service.  Forty years after service, the Veteran had a work injury in 2002, and had surgery in 2003 by Dr. W.P.  He later had cervical spine surgery in 2005, and had not worked since then.  The Veteran's discharge history and physical were negative for any spine condition and there was no history of any injury in-service.  There was no evidence of a chronic ongoing condition associated with service, and no evidence of aggravation by service.  The Veteran's first claim for a back condition was in 2006, 40 years after discharge, and three years after his back surgery in 2003.

Although the examiner indicated that he reviewed "statements" in reaching his conclusion, his opinion does not acknowledge or reflect an awareness of the lay statements submitted by the Veteran, his sister, or ex-wife, discussing continuity of symptomatolgy of the Veteran's back condition since discharge from service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  For example, the examiner based his opinion on the fact that there were there was no documented medical evidence that the Veteran's medical condition was ongoing.  As noted in Buchanan v. Nicholson, the Board cannot determine that the Veteran's lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  451 F.3d 1331 (Fed. Cir. 2006).  As such, the examination report is not adequate for rating purposes, and this matter must be remanded for an addendum opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service); see also 38 C.F.R. § 4.2 (2013) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  The examiner should discuss the various lay statements regarding the onset and duration of symptoms when discussing the offered opinion.  



Accordingly, the case is REMANDED for the following actions:

1.  Ensure the Veteran's VA treatment records are up to date.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.

2.  Return the claims file to the VA examiner who conducted the July 2013 audiological examination for an addendum opinion regarding the issue of entitlement to service connection for bilateral hearing loss.  The entire claims file (i.e., including the Veteran's VBMS eFolder and any relevant medical records in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the examiner in conjunction with this request.

Accordingly, the examiner is asked to again review the pertinent evidence, including the Veteran's lay assertions, treatment records, and the results of the prior examinations.  Then, based on the record review and examination results, the examiner is requested to provide an opinion on the following question:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss is related to noise exposure in the Veteran's military service, including on a delayed or latent onset theory of causation?  

In so doing, notwithstanding a showing of normal hearing on audiometric testing in service, the examiner must accept as fact that the Veteran was exposed to excessive in-service noise from airplane engines.  
If the examiner is unable to provide an opinion without resort to speculation even with the parameters set forth above, then a thorough explanation as to why an opinion cannot be rendered should be provided.

If this examiner is not available, send the claims file and a copy of this remand to another appropriate examiner to address the above opinion request.  The examiner must provide a supporting rationale for the opinion provided.  If it is determined that another examination is necessary such should be scheduled.

3.  Return the claims file to the VA examiner who conducted the August 2013 VA orthopedic examination for an addendum opinion regarding the issue of entitlement to service connection for a back disability.  The entire claims file (i.e., including the Veteran's VBMS eFolder and any relevant medical records in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the examiner in conjunction with this request.

Accordingly, the examiner is asked to again review the pertinent evidence, including the lay assertions by the Veteran, his sister, and ex-wife regarding continuity of symptomatology; treatment records; and the results of the prior examinations.  Then, based on the record review and examination results, the examiner is requested to provide an opinion on the following question:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's back disability is related to his active military service?
If the examiner is unable to provide an opinion without resort to speculation even with the parameters set forth above, then a thorough explanation as to why an opinion cannot be rendered should be provided.

If this examiner is not available, send the claims file and a copy of this remand to another appropriate examiner to address the above opinion request.  The examiner must provide a supporting rationale for the opinion provided.  If it is determined that another examination is necessary such should be scheduled.

4.  Thereafter, the AOJ must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If a claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After he has had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West Supp. 2013).




_________________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


